DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 7 lines 5-7, filed 10/04/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 07/02/2021 has been withdrawn. 
Applicant’s arguments, see page 8 lines 16-18, filed 10/04/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao (WO2016186613).
Applicant's remaining arguments filed 10/04/2021 have been fully considered but they are not persuasive. Applicant argues that Silverbrook does not render obvious the use of different sized droplets for different areas of the build layer. Applicant points to paragraph 0201 of Silverbrook for teaching “certain portions (i.e., layers) may not need to be produced with the same fineness” (pg 10 last paragraph). The Examiner respectfully disagrees. Silverbrook states “Depending on the product, certain portions may not need to be produced to the same fineness, such as the bulk layers of a casing” (para .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the liquid functional agent" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the phrase “the liquid functional agent” is interpreted as –the liquid fusing agent–. Support for this interpretation is found, for example, in claim 1 where “a liquid function agent” as been amended to “a liquid fusing agent.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (WO2016186613).

In reference to claim 1:
Zhao discloses a method of three-dimensional (3D) printing comprising: 
receiving a 2D data slice derived from a 3D object model, the 2D data slice defining an object area of a layer of build material to be thermally fused as a layer of a part by application of a liquid fusing agent and a fusing energy (paras 12, 16); 
determining that the 2D data slice distinguishes first and second tolerance zones within the object area (para 83); 
controlling a printhead to generate object voxels of a first size within the first tolerance zone by printing the liquid fusing agent onto the layer of build material according to a first droplet ejection spacing in the first tolerance zone (para 80); and, 
controlling the printhead to generate object voxels of a second size within the second tolerance zone by printing the liquid fusing agent onto the layer of build material according to a second droplet ejection spacing in the second tolerance zone (para 80).

In reference to claim 6:
In addition to the discussion of claim 1, above, Zhao further discloses wherein the layer of build material comprises a first thickness along a z-axis of a 3D printing system, the method further comprising: 

printing the liquid functional agent  onto the next layer of build material (para 89 disclosing the entire process is repeated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.

In reference to claims 2 and 3:


In reference to claim 5:
In addition to the discussion of claim 2, above, Zhao further discloses wherein advancing the printhead over the first and second tolerance zones comprises advancing the printhead along an axis of a 3D printing system selected from the x-axis, the y-axis, and both the x and y axis of the 3D printing system (para 29).

Claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claim 1, above, and further in view of Silverbrook (US20110316931 – previously of record).

In reference to claims 4 and 7 :


In reference to claim 8:
In addition to the discussion of claim 1, above, Zhao does not disclose wherein generating object voxels of a first size and a second size comprises: printing the object voxels of the first size with a first length along x, y, and z axes of a 3D printing system; and, printing the object voxels of the second size with a second length along x, y, and z axes of the 3D printing system, wherein the second length comprises a shortened length along at least one of the x, y, and z axes of the 3D printing system. However, this would have been obvious in view of Silverbrook. Silverbrook teaches a printing system for forming three dimensional objects (abstract). Silverbrook further teaches that, depending on the product, certain portions may not need to be produced to the same fineness (para 0201) and can utilize .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/                Examiner, Art Unit 1745                                                                                                                                                                                        
/MATTHEW J DANIELS/                Primary Examiner, Art Unit 1742